CHARLES J. SCHUCK, Judge.
On or about the 27th day of May 1942, Robert Dornon, the claimant, an infant of twelve years of age, together with several other boys, was following a grader operated by a state road commission employee in and about the town of North Ravenswood, in Jackson county, and engaged in play in the vicinity where the grading work was being carried on and done by the employees of the state road commission. The driver of the said grader was aware of the presence of the children playing on the street where the work was being done, and while being followed by some four or five boys, including the claimant, the operator of the grader reached a street intersection, and in backing or turning the said grader, seemingly without notice to the claimant and the other boys who were *31following it or playing nearby, struck the claimant, knocked him down, and part of the grader passed over the claimant’s body. Claimant was severely injured, sustaining a fracture of the pelvic bone in two places, as well as a fracture of his arm, and was confined in the hospital for approximately two weeks, after which he was returned home, where he was obliged to remain in bed for some seven weeks more.
By stipulation, it is agreed by the state road commission, represented by the assistant attorney general, and counsel for the claimant that the sum of one thousand two hundred and sixty-two dollars and fifty cent ($1262.50) is a proper and just amount in full settlement of the claim, and an award is made accordingly.
The said amount so awarded to be divided as follows: $1,-000.00 to Freda M. Dornon, as the guardian of the said Robert Domon, an infant; $108.75 to Dr. J. H. Donovan, for medical services; $148.75 to Dr. C. R. Kessel, for medical services; and $5.00 to the said Freda M. Domon, expended for ambulance service.